 

 

 

SHARE EXCHANGE AGREEMENT

BY AND BETWEEN

NITCHES, INC.

AND

JENNIFER MULL, THE STOCKHOLDER OF

BACKWOODS EQUIPMENT COMPANY CORPORATION

 

Dated February 1, 2008

 

 

 

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

     THIS SHARE EXCHANGE AGREEMENT (this "Agreement"), is made and entered into
as of February 1, 2008, by and between Nitches, Inc., a California corporation
("Nitches"), and Jennifer Mull, an individual (“Jennifer”) and the stockholder
of Backwoods Equipment Company Corporation., a Kansas corporation ("Backwoods"),
with respect to the following facts:

     A. Jennifer owns 120,262 shares of the common stock of Backwoods,
comprising 100% of the outstanding shares of common stock of Backwoods (the
"Backwoods Shares").

     B. Nitches desires to acquire from Jennifer, and Jennifer desires to tender
and transfer to Nitches, all of the Backwoods Shares in exchange for the
issuance and delivery by Nitches to Jennifer of 360,000 shares of Nitches common
stock, no par value (the "Nitches Shares"), on the terms and conditions set
forth below (the "Exchange").

     C. It is intended that, for federal income tax purposes, the Exchange
qualify as an exchange described in Section 351 of the of the Internal Revenue
Code of 1986, as amended (the "Code") and a reorganization described in Section
368 of the Code.

     NOW, THEREFORE, in consideration of the foregoing premises and the
covenants and agreements contained herein, and intending to be legally bound
hereby, Nitches and Jennifer agree as follows:

ARTICLE I
 
EXCHANGE OF SECURITIES

          Section 1.1 The Exchange. On the terms and subject to the conditions
of this Agreement, Nitches hereby issues and delivers to Jennifer the Nitches
Shares and Jennifer hereby tenders, transfers and delivers to Nitches, the
Backwoods Shares.

          Section 1.2 Deliveries. Concurrently with the execution and delivery
of this Agreement, the parties have made the following deliveries:

          (a) Nitches has delivered to Jennifer the following documents:

               (i) A certificate representing Nitches Shares, duly registered in
the name of Jennifer Mull;

               (ii) Certificate of good standing from the Secretary of State of
the State of California, dated at or about the date hereof, to the effect that
Nitches is in good standing under the laws of said state;

               (iii) Certified copy of the articles of incorporation of Nitches,
as certified by the Secretary of State of the State of California at or about
the date hereof;

               (iv) A certificate duly executed by Nitches' corporate secretary
attaching and attesting to the accuracy of: (A) the bylaws of Nitches, and (B)
the resolutions of Nitches' board of directors issuing and allotting the Common
Stock to Jennifer subject to the provisions hereof, and approving the
transactions contemplated hereby.

1

--------------------------------------------------------------------------------

          (b) Jennifer has delivered to Nitches the following documents:

               (i) A share certificate representing all of the issued and
outstanding Backwoods Shares, together with an assignment of certificate duly
executed to register the Backwoods Shares into the name of Nitches, Inc., a
California corporation;

               (ii) Certificate of good standing from the Secretary of State of
the State of Kansas, dated at or about the date hereof, to the effect that
Backwoods is in good standing under the laws of said state;

               (iii) Certified copy of the certificate of incorporation of
Backwoods, as amended to date certified by the Secretary of State of the State
of Kansas, dated at or about the date hereof;

               (iv) The original corporate minute books, stock certificates and
stock ledger for Backwoods.

ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF NITCHES

     Nitches hereby makes the following representations and warranties to
Jennifer:

          Section 2.1 Organization and Qualification. Nitches is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. Nitches is duly
qualified as a foreign corporation to do business and is in good standing in
each jurisdiction where the character of its properties owned or held under
lease or the nature of their activities makes such qualification necessary,
except for such failures to be so qualified or in good standing as would not
have a Material Adverse Effect.

          Section 2.2 Authorization. Nitches has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the Exchange.

          Section 2.3 Validity and Effect of Agreement. This Agreement has been
duly and validly executed and delivered by Nitches and, assuming that it has
been duly authorized, executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of Nitches, enforceable
against Nitches in accordance with its terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors' rights generally.

          Section 2.4 No Conflict. Neither the execution and delivery of this
Agreement by Nitches nor the performance by Nitches of its obligations
hereunder, nor the consummation of the Exchange, will: (i) conflict with
Nitches' articles of incorporation or bylaws; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to Nitches or any of the properties or
assets of Nitches; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Nitches, or result in the
creation or imposition of any Lien upon any properties, assets or business of
Nitches under, any Contract or any order, judgment or decree to which Nitches is
a party or by which it or any of its assets or properties is bound or encumbered
except, in the case of clauses (ii) and (iii), for such violations, breaches,
conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.

2

--------------------------------------------------------------------------------

          Section 2.5 Required Filings and Consents. The execution and delivery
of this Agreement by Nitches does not, and the performance of this Agreement by
Nitches will not, require any consent, approval, authorization or permit of, or
filing with or notification to, Governmental Authority with respect to Nitches
except: (i) compliance with applicable requirements of the Securities Act, the
Exchange Act and state securities laws ("Blue Sky Laws"); and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Nitches, or would
not prevent or materially delay consummation of the Exchange or otherwise
prevent the parties hereto from performing their respective obligations under
this Agreement.

          Section 2.6 Capitalization. The authorized capital stock of Nitches
consists of 50,000,000 shares of Common Stock, no par value per share, of which
5,659,644 shares are issued and outstanding, and 25,000,000 shares of Series A
Preferred Stock, par value $100 per share, of which 8,820 shares are issued and
outstanding. Except for the transactions contemplated by this Agreement and the
600,000shares of Common Stock reserved for issuance upon the exercise of options
granted by Nitches under Nitches’ 2006 Equity Incentive Plan, in respect of
which options to purchase 440,000 shares of Common Stock are outstanding as of
the date hereof, there are no other share capital, preemptive rights,
convertible securities, outstanding warrants, options or other rights to
subscribe for, purchase or acquire from Nitches any shares of its capital stock
and there are no contracts or commitments providing for the issuance of, or the
granting of rights to acquire, any shares of capital stock of Nitches or under
which Nitches is, or may become, obligated to issue any of its securities. All
shares of capital stock of Nitches outstanding as of the date hereof have been
duly authorized and validly issued, are fully paid and nonassessable, and are
free of preemptive rights.

          Section 2.7 Status of Nitches Shares. The Nitches Shares, when issued
and allotted in exchange for Backwoods Shares, will be duly authorized, validly
issued, fully paid, nonassessable, and free of any preemptive rights, will be
issued in compliance with all applicable laws concerning the issuance of
securities, and will have the rights, preferences, privileges, and restrictions
set forth in Nitches' charter and bylaws, and will be free and clear of any
Liens of any kind and duly registered in the name of Jennifer, in Nitches'
stockholders ledger.

          Section 2.8 SEC Reports and Financial Statements. Nitches has timely
filed with the SEC all forms, reports, notices, schedules, statements and other
documents and instruments required to be filed by it under the Exchange Act or
the Securities Act (the "Nitches SEC Documents"). As of their respective dates
or, if amended, as of the date of the last such amendment, the Nitches SEC
Documents, including any financial statements or schedules included therein (i)
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, (ii) were complete and accurate in all material respects,
and (iii) complied in all material respects with the applicable requirements of
the Exchange Act and the Securities Act, as the case may be, and the applicable
rules and regulations of the SEC thereunder.

          Section 2.9 Litigation. There is no Action pending or threatened
against Nitches that, individually or in the aggregate, directly or indirectly,
would be reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against Nitches, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.

3

--------------------------------------------------------------------------------

          Section 2.10 Taxes. Nitches has filed (or has had timely filed on its
behalf) with the appropriate tax authorities all tax returns required to be
filed by it or on behalf of it, and each such tax return was complete and
accurate in all material respects, and Nitches has timely paid (or has had paid
on its behalf) all material Taxes due and owing by it, regardless of whether
required to be shown or reported on a tax return, including Taxes required to be
withheld by it. No deficiency for a material Tax has been asserted in writing or
otherwise, to the Knowledge of Nitches, against Nitches or with respect to any
of its assets, except for asserted deficiencies that either (i) have been
resolved and paid in full or (ii) are being contested in good faith. There are
no material Liens for Taxes upon Nitches' assets.

          Section 2.11 Registration. No order revoking the registration of
Nitches’ common stock under the Exchange Act has been issued by any court,
securities commission or regulatory authority in the United States and no
proceedings for such purpose are pending or, to the Knowledge of Nitches,
threatened.

          Section 2.12 Tax-Free Exchange. Nitches has not taken any action, nor
does Nitches know of any fact, that is reasonably likely to prevent the Exchange
from qualifying as a "reorganization" within the meaning of Section 351 or 368
of the Code.

          Section 2.13 Brokers and Finders. Neither Nitches, nor any of its
officers, directors, employees or managers, has employed any broker, finder,
advisor or consultant, or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders' fees, advisory fees or consulting
fees in connection with the Exchange for which Nitches has or could have any
liability.

          Section 2.14 Disclosure. As of the Closing Date, there is no known
material fact or information relating to the business, condition (financial or
otherwise), affairs, operations or assets of Nitches and/or its subsidiaries
that has not been disclosed to Jennifer by Nitches. No representation or
warranty of Nitches in this Agreement or any statement or document delivered in
connection herewith or therewith, contained or will contain any untrue statement
of a material fact or fail to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.

ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF JENNIFER

     Jennifer hereby makes the following representations and warranties to
Nitches:

          Section 3.1 Authority and Validity. Jennifer has all requisite power
to execute and deliver, to perform her obligations under, and to consummate the
transactions contemplated by, this Agreement. Upon the execution and delivery of
each document to which Jennifer is a party (assuming due execution and delivery
by each other party thereto), each such document will be the legal, valid and
binding obligations of Jennifer, enforceable against Jennifer in accordance with
their respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally.

          Section 3.2 Organization and Qualification. Backwoods is duly
organized and validly existing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. Backwoods is duly
qualified as a foreign corporation to do business in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified as would not have a Material Adverse Effect. Backwoods has no
subsidiaries.

4

--------------------------------------------------------------------------------

          Section 3.3 No Conflict. Neither the execution and delivery of this
Agreement by Jennifer nor the performance by Jennifer of her obligations
hereunder, nor the consummation of the Exchange, will: (i) conflict with
Backwoods' articles of incorporation or bylaws; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to Backwoods or any of its properties
or assets; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Backwoods, or result in the creation or
imposition of any Lien upon any properties, assets or business of Backwoods
under, any Material Contract or any order, judgment or decree to which Backwoods
is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) or (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.

          Section 3.4 Required Filings and Consents. The execution and delivery
of this Agreement by Jennifer does not, and the performance of this Agreement by
Backwoods will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Authority, with respect to
Backwoods, except: (i) compliance with applicable requirements of the Securities
Act, the Exchange Act, and Blue Sky Laws; and (ii) where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Backwoods, or materially delay
consummation of the Exchange or otherwise prevent the parties hereto from
performing their obligations under this Agreement.

          Section 3.5 Capitalization. The authorized capital stock of Backwoods
is 720,000 shares of common stock, of which 120,262 shares are issued and
outstanding. There are no other share capital, preemptive rights, convertible
securities, outstanding warrants, options or other rights to subscribe for,
purchase or acquire from Backwoods any shares of its capital stock and there are
no contracts or commitments providing for the issuance of, or the granting of
rights to acquire, any shares of capital stock of Backwoods or under which
Backwoods is, or may become, obligated to issue any of its securities. All
shares of capital stock of Backwoods outstanding as of the date hereof have been
duly authorized and validly issued, are fully paid and nonassessable, and are
free of preemptive rights.

          Section 3.6 Title. The Backwoods Shares delivered by Jennifer in
connection with the transactions contemplated herein are owned, of record and
beneficially, solely by Jennifer, free and clear of any Lien and represent
Jennifer's entire ownership interest in Backwoods.

5

--------------------------------------------------------------------------------

          Section 3.7 Financial Statements. Backwoods has previously furnished
to Nitches true and complete copies of (i) the consolidated balance sheet of
Backwoods for the fiscal year ended January 31, 2007 and the related statements
of operations, stockholders equity and cash flows for the year then ended and
(ii) the consolidated balance sheet of Backwoods for the eleven month period
ended December 31, 2007 and the related statements of operations, stockholders
equity and cash flows for such period (all of such financial statements of
Backwoods collectively, the "Backwoods Financial Statements"). The Backwoods
Financial Statements (including the notes thereto) present fairly in all
material respects the financial position and results of operations and cash
flows of Backwoods at the date or for the period set forth therein, in each case
in accordance with GAAP applied on a consistent basis throughout the periods
involved (except as otherwise indicated therein). The Backwoods Financial
Statements have been prepared from and in accordance with the books and records
of Backwoods.

          Section 3.8 No Undisclosed Liabilities. Except as disclosed in the
Backwoods Financial Statements, Backwoods has no material liabilities,
indebtedness or obligations, except those that have been incurred in the
ordinary course of business, whether absolute, accrued, contingent or otherwise,
and whether due or to become due, and there is no existing condition, situation
or set of circumstances that could reasonably be expected to result in such a
liability, indebtedness or obligation.

          Section 3.9 Properties and Assets. Backwoods has good and marketable
title to, valid leasehold interests in, or the legal right to use, all of the
assets, properties and leasehold interests reflected in the most recent
Backwoods Financial Statements, except for those sold or otherwise disposed of
since the date of such Backwoods Financial Statements in the ordinary course of
business consistent with past practice.

          Section 3.10 Litigation. There is no Action pending or threatened
against Jennifer or Backwoods that, individually or in the aggregate, directly
or indirectly, would be reasonably likely to have a Material Adverse Effect, nor
is there any outstanding judgment, decree or injunction, in each case against
Jennifer or Backwoods, that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.

          Section 3.11 Taxes. Backwoods has timely filed (or has had timely
filed on its behalf) with the appropriate tax authorities all tax returns
required to be filed by it or on behalf of it, and each such tax return was
complete and accurate in all material respects, and Backwoods has timely paid
(or has had paid on its behalf) all material Taxes due and owing by it,
regardless of whether required to be shown or reported on a tax return,
including Taxes required to be withheld by it. No deficiency for a material Tax
has been asserted in writing or otherwise, to the Knowledge of Backwoods,
against Backwoods or with respect to any of its assets, except for asserted
deficiencies that either (i) have been resolved and paid in full or (ii) are
being contested in good faith. There are no material Liens for Taxes upon
Backwoods' assets.

          Section 3.12 Compliance. Backwoods is in compliance with all federal,
state and local laws and regulations of any Governmental Authority applicable to
its operations or with respect to which compliance is a condition of engaging in
the business thereof, except to the extent that failure to comply would not,
individually or in the aggregate, have a Material Adverse Effect. Backwoods has
not received any notice asserting a failure, or possible failure, to comply with
any such law or regulation, the subject of which notice has not been resolved as
required thereby or otherwise to the satisfaction of the party sending the
notice, except for such failure as would not, individually or in the aggregate,
have a Material Adverse Effect. Backwoods holds all permits, licenses and
franchises from Governmental Authorities required to conduct its business as it
is now being conducted, except for such failures to have such permits, licenses
and franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.

6

--------------------------------------------------------------------------------

          Section 3.13 Absence of Certain Changes. Since the date of the most
recent Backwoods Financial Statements, (i) there has been no change or
development in, or effect on, Backwoods that has or could reasonably be expected
to have a Material Adverse Effect, (ii) Backwoods has not sold, transferred,
disposed of, or agreed to sell, transfer or dispose of, any material amount of
its assets other than in the ordinary course of business, (iii) Backwoods has
not paid any dividends or distributed any of its assets to any of its
stockholders, (iv) Backwoods has not acquired any material amount of assets
except in the ordinary course of business, nor acquired or merged with any other
business, (v) Backwoods has not waived or amended any of its respective material
contractual rights except in the ordinary course of business, and (vi) Backwoods
has not entered into any agreement to take any action described in clauses (i)
through (v) above.

          Section 3.14 Inventory. All inventory of Backwoods that are reflected
on the Backwoods Financial Statements or on the accounting records of Backwoods
is recorded at the lower of cost or fair market value, and to Jennifer’s
Knowledge is good and saleable in the ordinary course of business for not less
than the value reflected on Backwoods Financial Statements.

          Section 3.15 Product and Service Warranty. To Jennifer’s Knowledge,
each service performed or provided by Backwoods, and product manufactured, sold,
leased or delivered by Backwoods has been in conformity with all applicable
contractual commitments and all express and implied warranties, and Backwoods
has no liability (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
Backwoods giving rise to any liability) for re-performance of a service, or
replacement or repair of a product, or other damages in connection therewith,
subject only to the reserve for service warranty and product warranty claims
taken into account in preparing the Backwoods Financial Statements as adjusted
for the passage of time through the date hereof in accordance with the past
custom and practice of Backwoods, except in each case to the extent it would not
reasonably be expected to result in a Material Adverse Effect. Jennifer has made
available to Nitches complete and accurate copies of the written warranties,
guaranties and promises of indemnity by Backwoods currently in effect with
respect to its products and/or services, and Backwoods has not made any other
material oral or other warranty, guaranty or promise of indemnity with respect
to its products and/or services.

          Section 3.16 Product and Service Liability. To Jennifer’s Knowledge,
Backwoods has no liability (and there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against Backwoods giving rise to any liability) arising out of any injury
to individuals or property as a result of the performance of any service or
ownership, possession or use of any product manufactured, sold, leased or
delivered by Backwoods, including claims arising out of the defective or unsafe
nature of its services or products, except to the extent any such liabilities
would not reasonably be expected to result in a Material Adverse Effect.

          Section 3.17 Suppliers. No suppliers of goods or services to Backwoods
that has made sales or provided services representing, individually or in the
aggregate, more than $500,000 in payments or commitments by Backwoods within the
twelve months ended June 30, 2007 has (i) ceased, or to Jennifer’s Knowledge
indicated any intention to cease, doing business with Backwoods, or (ii)
changed, or to Jennifer’s Knowledge indicated any intention to change, any
material terms or conditions for future supply or sale of products or services
from the terms and conditions that existed with respect to the supply or sale of
such products or services from those in effect as of December 31, 2007.

7 

--------------------------------------------------------------------------------

          Section 3.18 Intellectual Property Rights.

               (a) Backwoods owns, or is licensed or otherwise possesses legally
enforceable rights to use, all patents, trademarks, common law trademarks, trade
names, trade secrets (including customer lists), service marks and copyrights,
and any applications for and registrations of such patents, trademarks, service
marks, and copyrights and all processes, formulas, methods, schematics,
technology, know-how, computer software programs, data or applications and
tangible or intangible proprietary information or material that are used in its
business, free and clear of all liens, claims or encumbrances (all of which are
referred to as the "Backwoods Intellectual Property Rights"). The foregoing
representation as it relates to all licenses, sublicenses and other agreements
to which Backwoods is a party and pursuant to which Backwoods is authorized to
use any third party technology, trade secret, know-how, process, patent,
trademark or copyright, including software ("Licensed Intellectual Property") is
limited to the interests of Backwoods pursuant to licenses from third parties,
each of which is in full force and effect, is valid, binding and enforceable and
grants Backwoods such rights to such intellectual property as are used in the
business as currently conducted.

               (b) Neither Jennifer nor Backwoods has (i) received notice of a
claim of infringement of any patent, trademark, service mark, copyright, trade
secret or other proprietary right of any third party or (ii) any Knowledge of
any claim challenging or questioning the validity or effectiveness of any
license or agreement relating to any Backwoods Intellectual Property Rights or
Licensed Intellectual Property. Backwoods has at all times used reasonable
efforts to protect its proprietary information and to prevent such information
from being released into the public domain.

          Section 3.19 Material Transactions or Affiliations. Except for
employment agreements with have been disclosed to Nitches, there is no contract,
agreement or arrangement between Backwoods and any person who was, at the time
of such contract, agreement or arrangement, an officer, director or person
owning of record, or known by Backwoods to own beneficially, five percent or
more of its issued and outstanding common stock or preferred stock and which is
to be performed in whole or in part after the date hereof. Backwoods has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into any other material transactions with, any such affiliated person.

          Section 3.20 Employees. Backwoods is in compliance with all currently
applicable laws and regulations respecting terms and conditions of employment,
except where any failure to comply would not constitute a Material Adverse
Effect. There are no proceedings pending or, to the Knowledge of Jennifer or
Backwoods, reasonably expected or threatened, between Jennifer or Backwoods, on
the one hand, and any or all of its current or former employees, on the other
hand. There are no claims pending, or, to the Knowledge of Jennifer or
Backwoods, reasonably expected or threatened, against Backwoods under any
workers' compensation or long term disability plan or policy. Backwoods has no
unsatisfied obligations that would have a Material Adverse Effect on Backwoods
to any employees, former employees, or qualified beneficiaries pursuant to any
employee benefit plans, COBRA, HIPAA, or any state law governing health care
coverage extension or continuation.

          Section 3.21 Material Contracts. Each Backwoods Material Contract (i)
is legal, valid, binding and enforceable and in full force and effect with
respect to Backwoods, and to the Knowledge of Jennifer and Backwoods, is legal,
valid, binding, enforceable and in full force and effect with respect to each
other party thereto, in either case subject to the effect of bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and except as the availability of equitable remedies
may be limited by general principles of equity; and (ii) will continue to be
legal, valid, binding and enforceable and in full force and effect immediately
following the Exchange in accordance with the terms thereof as in effect prior
to the Exchange, subject to the effect of bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
except as the availability of equitable remedies may be limited by general
principles of equity. Neither Backwoods nor, to the Knowledge of Jennifer or
Backwoods, any other party, is in breach or default, and no event has occurred
which with notice or lapse of time would constitute a breach or default by
Backwoods or, to the Knowledge of Jennifer or Backwoods, by any such other
party, or permit termination, modification or acceleration, under the Backwoods
Material Agreement.

8

--------------------------------------------------------------------------------

          Section 3.22 Brokers and Finders. Neither Jennifer nor Backwoods has
employed any broker, finder, advisor or consultant, or incurred any liability
for any investment banking fees, brokerage fees, commissions or finders' fees,
advisory fees or consulting fees in connection with the Exchange for which
Jennifer or Backwoods has or could have any liability.

          Section 3.23 Tax-Free Exchange. Jennifer has not taken any action, nor
does Jennifer know of any fact, that is reasonably likely to prevent the
Exchange from qualifying as a "reorganization" within the meaning of Section 351
or 368 of the Code.

          Section 3.24 Disclosure. There is no known material fact or
information relating to the business, condition (financial or otherwise),
affairs, operations or assets of Backwoods that has not been disclosed to
Nitches by Jennifer or Backwoods. No representation or warranty of Jennifer in
this Agreement or any statement or document delivered in connection herewith or
therewith, contained or will contain any untrue statement of a material fact or
fail to state any material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading.

          Section 3.25 Investor Status. Jennifer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D under the Securities Act and
has properly completed the form attached hereto as Schedule II.

          Section 3.26 Investment Intent. The Nitches Shares are being acquired
by Jennifer for Jennifer's own account for investment purposes only, not as a
nominee or agent and not with a view to the resale or distribution of any part
thereof, and Jennifer has no present intention of selling, granting any
participation in or otherwise distributing the same. Jennifer further represents
that Jennifer does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of the Nitches Shares.

          Section 3.27 Restrictions on Transfer. Jennifer understands that the
Nitches Shares have not been registered under the Securities Act or registered
or qualified under any foreign or state securities law, and may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. Jennifer acknowledges that she is able
to bear the economic risks of an investment in the Nitches Shares for an
indefinite period of time, and that her overall commitment to investments that
are not readily marketable is not disproportionate to her net worth.

          Section 3.28 Legends. Jennifer understands that the certificates
representing the Nitches Shares will have endorsed thereon the following legend,
and stop transfer instructions reflecting that these restrictions on transfer
will be placed with the transfer agent for Nitches’ common stock:

9

--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) A REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933 IS IN EFFECT, (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.”

ARTICLE IV
 
CERTAIN COVENANTS

          Section 4.1 Confidentiality; No Solicitation. Each party shall hold,
and shall cause its respective Affiliates and representatives to hold, all
Confidential Information made available to it in connection with the Exchange in
strict confidence, shall not use such information except for the sole purpose of
evaluating the Exchange and shall not disseminate or disclose any of such
information other than to its directors, officers, managers, employees,
stockholders, interest holders, Affiliates, agents and representatives, as
applicable, who need to know such information for the sole purpose of evaluating
the Exchange (each of whom shall be informed in writing by the disclosing party
of the confidential nature of such information and directed by such party in
writing to treat such information confidentially). The above limitations on use,
dissemination and disclosure shall not apply to Confidential Information that
(i) is learned by the disclosing party from a third party entitled to disclose
it; (ii) becomes known publicly other than through the disclosing party or any
third party who received the same from the disclosing party, provided that the
disclosing party had no Knowledge that the disclosing party was subject to an
obligation of confidentiality; (iii) is required by law or court order to be
disclosed by the parties; or (iv) is disclosed with the express prior written
consent thereto of the other party. The parties shall undertake all necessary
steps to ensure that the secrecy and confidentiality of such information will be
maintained. In the event a party is required by court order or subpoena to
disclose information which is otherwise deemed to be confidential or subject to
the confidentiality obligations hereunder, prior to such disclosure, the
disclosing party shall: (a) promptly notify the non-disclosing party and, if
having received a court order or subpoena, deliver a copy of the same to the
non-disclosing party; (b) cooperate with the non-disclosing party, at the
expense of the non-disclosing party, in obtaining a protective or similar order
with respect to such information; and (c) provide only that amount of
information as the disclosing party is advised by its counsel is necessary to
strictly comply with such court order or subpoena.

          Section 4.2 Further Assurances. Each of the parties hereto agrees to
use commercially reasonable efforts on and after the date hereof to take or
cause to be taken all such further actions as may be necessary or appropriate to
carry out the Exchange and the agreements contemplated herein, including, but
not limited to: (i) making all filings with, and obtain all consents, approvals
and authorizations that are required to be obtained from, Governmental
Authorities, (ii) defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance of the
obligations hereunder; and (iii) executing and delivering such instruments, and
taking such other actions, as the other party hereto may reasonably require to
carry out the intent of this Agreement.

          Section 4.3 Public Announcements. Nitches, Jennifer and Backwoods
shall consult with each other before issuing any press release or otherwise
making any public statements with respect to the Exchange or this Agreement, and
shall not issue any other press release or make any other public statement
without prior consent of the other parties, except as may be required by law or,
with respect to Nitches, by obligations pursuant to rule or regulation of the
Exchange Act, the Securities Act, any rule or regulation promulgated thereunder
or any rule or regulation of the Nasdaq Capital Market.

10

--------------------------------------------------------------------------------

          Section 4.4 Notification of Certain Matters. Each party hereto shall
promptly notify the other party in writing of any events, facts or occurrences
that would result in any breach of any representation or warranty or breach of
any covenant by such party contained in this Agreement.

          Section 4.5 Tax-Free Exchange Status. The parties hereto shall take
(or refrain from taking) any and all actions necessary to ensure that, for
United States federal income tax purposes: (i) the Exchange shall qualify as a
reorganization within the meaning of Sections 368(a)(1)(B) of the Code, and (ii)
that the tax consequences to the stockholders of both companies are minimized.

          Section 4.6 Waiver of Claims. Jennifer for herself and her heirs,
executors, administrators, attorneys and assigns, hereby releases and
acknowledges full accord, satisfaction, discharge and settlement of, and further
irrevocably and unconditionally forever releases, remises, and acquits Backwoods
and any of its present or former officers, directors, stockholders, employees,
agents, affiliates, parents, subsidiaries, predecessors, successors, attorneys
and assigns (the "Backwoods Released Parties") of and from any and all manner of
actions, causes of action, arbitrations, controversies, expenses, damages,
liabilities, demands, claims, counterclaims, cross-claims, obligations, losses,
costs, promises, covenants, agreements, and suits of any kind or nature, whether
known or unknown, whether contingent or fixed, whether developed or undeveloped,
in law or equity, in tort or in contract from the beginning of time through the
date of the full execution of this Agreement, which she may have or claim to
have against Backwoods Released Parties, except for accrued wages and vacation
and reimbursement of expenses consistent with prior practice and immaterial in
amount. Jennifer expressly acknowledges that such claims released and discharged
by this Section include any and all other claims of any kind and nature arising
prior to execution of this Agreement which relate in any way to Backwoods. This
release shall extend to all claims, known and unknown. Jennifer is aware of, and
specifically waives the provisions of Section 1542 of the Civil Code of the
State of California, which states as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

ARTICLE V
 
INDEMNIFICATION

          Section 5.1 Indemnification between the Parties.

          (a) Notwithstanding any other indemnification provision hereunder,
each party (the “Indemnifying Party”) shall indemnify and hold harmless the
other (including the other party’s directors and officers, the “Indemnified
Party”) from and against any and all demands, claims, actions or causes of
action, judgments, assessments, losses, liabilities, damages or penalties and
reasonable attorneys' fees and related disbursements (collectively, "Claims")
suffered by such Indemnified Party resulting from or arising out of (i) any
inaccuracy in or breach of any of the representations or warranties made by such
party at the time they were made, and, except for representations and warranties
that speak as of a specific date or time (which need only be true and correct as
of such date or time), on and as of the date hereof, or (ii) any breach or
nonfulfillment of any covenants or agreements made by such party.

11

--------------------------------------------------------------------------------

          (b) In the event any Indemnified Party should have an indemnification
Claim against the Indemnifying Party under this Agreement that does not involve
a claim by a third party, the Indemnified Party shall promptly deliver notice of
such claim to the Indemnifying Party in writing and in reasonable detail. The
failure by any Indemnified Party to so notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party, except to the extent that Indemnifying Party has been
actually prejudiced by such failure. If the Indemnifying Party does not notify
the Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this ARTICLE V and the Indemnifying
Party shall pay the amount of such liability to the Indemnified Party on demand,
or in the case of any notice in which the amount of the claim is estimated, on
such later date when the amount of such claim is finally determined. If the
Indemnifying Party disputes its liability with respect to such claim in a timely
manner, Backwoods and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved pursuant to Section 6.55.

          Section 5.2 Indemnification Procedures for Third Party Claims.

          (a) Upon obtaining knowledge of any Claim by a third party which has
given rise to, or is expected to give rise to, a claim for indemnification
hereunder, the Indemnified Party shall give written notice ("Notice of Claim")
of such claim or demand to the Indemnifying Party, specifying in reasonable
detail such information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.

          (b) The Indemnifying Party shall have fifteen (15) days after the date
on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party. If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand, and so long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand. If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense. In the event, however, that
such Indemnified Party reasonably determines that representation by counsel to
the Indemnifying Party of both the Indemnifying Party and such Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel to represent or defend it
in any such action or proceeding and the Indemnifying Party will pay the fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or do not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party's
expense, to defend such third party claim or demand; provided, however, that (i)
such Indemnified Party shall not have any obligation to participate in the
defense of, or defend, any such third party claim or demand; (ii) such
Indemnified Party's defense of or its participation in the defense of any such
third party claim or demand shall not in any way diminish or lessen the
obligations of the Indemnifying Party under the agreements of indemnification
set forth in this ARTICLE V; and (iii) such Indemnified Party may not settle any
claim without the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.

12

--------------------------------------------------------------------------------

          (c) The Indemnifying Party and the other Indemnified Parties, if any,
shall cooperate fully in all aspects of any investigation, defense, pre-trial
activities, trial, compromise, settlement or discharge of any claim in respect
of which indemnity is sought pursuant to this ARTICLE V, including, but not
limited to, by providing the other party with reasonable access to employees and
officers (including as witnesses) and other information.

          Section 5.3 Limitations on Indemnification.

          (a) The representations and warranties contained herein shall survive
execution of this Agreement and shall thereupon terminate two (2) years from the
date hereof. All covenants and agreements contained herein which by their terms
contemplate actions following the date hereof shall survive the date hereof and
remain in full force and effect in accordance with their terms. Any Claim for
indemnification hereunder must be brought, if at all, within two years from the
date hereof.

          (b) No claim for indemnification under this ARTICLE V may be asserted
by, and no liability for such indemnify may be enforced against, the
Indemnifying Party to the extent the Indemnified Party has theretofore received
indemnification or otherwise been compensated for such Claim. If an Indemnified
Party later collects any such amounts recovered under insurance policies with
respect to any Claim for which it has previously received payments under this
ARTICLE V from the Indemnifying Party, such Indemnified Party shall promptly
repay to the Indemnifying Party such amount recovered.

ARTICLE VI
 
MISCELLANEOUS

          Section 6.1 Entire Agreement. This Agreement and the agreements and
documents referred to herein contain the entire agreement between the parties
and supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

          Section 6.2 Amendment and Modifications. This Agreement may not be
amended, modified or supplemented except by an instrument or instruments in
writing signed by the party against whom enforcement of any such amendment,
modification or supplement is sought.

          Section 6.3 Successors and Assigns. This Agreement is binding upon and
inures to the benefit of the parties hereto and their respective successors and
assigns, provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto. Except as provided in ARTICLE V, nothing in
this Agreement is intended to confer upon any person not a party hereto (or
their successors or assigns), any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

          Section 6.4 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

          Section 6.5 Consent to Jurisdiction. Any action, suit or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement must be commenced only in a state or federal
court of competent jurisdiction the State of California, County of San Diego,
and the parties hereto each consents to the jurisdiction of such a court.

13

--------------------------------------------------------------------------------

          Section 6.6 Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same agreement.

          Section 6.7 Certain Definitions. As used herein:

          (a) "Affiliate" has the meanings ascribed to such term in Rule 12b-2
of the Exchange Act;

          (b) "Business Day" means any day other than a Saturday, Sunday or a
day on which federally chartered financial institutions are not open for
business in the City of San Diego, California;

          (c) "Confidential Information" means the existence and contents of
this Agreement and the Schedules and Exhibits hereto, and all proprietary
technical, economic, environmental, operational, financial and/or business
information or material of one party which, prior to or following the date
hereof, has been disclosed by Backwoods, on the one hand, or Nitches, on the
other hand, in written, oral (including by recording), electronic, or visual
form to, or otherwise has come into the possession of, the other;

          (d) "Contract" means any oral, written or implied contracts,
agreements, licenses, instruments, indentures leases, powers of attorney,
guaranties, surety arrangements or other commitments of any kind;

          (e) "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder;

          (f) "GAAP" means generally accepted accounting principles in the
United States as in effect on the date or for the period with respect to which
such principles are applied;

          (g) "Governmental Authority" means any nation or government, any
state, municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;

          (h) "Knowledge" means (i) with respect to an individual, knowledge of
a particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;

          (i) "Lien" means any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or proxy, pre-emptive rights, first refusal rights,
participation rights, or other title claim or retention agreement, interest or
other right or claim of third parties, whether perfected or not perfected,
voluntarily incurred or arising by operation of law, and including any agreement
(other than this Agreement) to grant or submit to any of the foregoing in the
future;

14

--------------------------------------------------------------------------------

          (j) "Material Adverse Effect" means any adverse effect on the
business, condition (financial or otherwise) or results of operation of the
applicable entity;

          (k) "Material Contract" means any Contract, other than equipment and
furniture leases entered into in the ordinary course of business, where the
liabilities or commitments associated therewith exceed $100,000 individually or
$250,000 in the aggregate;

          (l) "Person" means any individual, corporation, partnership,
association, trust or other entity or organization, including a governmental or
political subdivision or any agency or institution thereof;

          (m) "SEC" means the Securities and Exchange Commission;

          (n) "Securities Act" means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder; and

          (o) "Taxes" means all taxes (whether U.S. federal, state, local or
other non-U.S.) based upon or measured by income and any other tax whatsoever,
including, without limitation, gross receipts, profits, sales, levies, imposts,
deductions, charges, rates, duties, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll and social security, employment,
excise, stamp duty or property taxes, together with any interest, penalties,
charges or fees imposed with respect thereto.

     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
signed by their respective officers hereunto duly authorized, all as of the date
first written above.

                 NITCHES, INC.          By:     /s/ Steven P. Wyandt  /s/
Jennifer Mull    Steven Wyandt  Jennifer Mull    Chairman  Stockholder 


15

--------------------------------------------------------------------------------